           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DONALD TANNEHILL, on behalf of
himself and all others similarly situated                 PLAINTIFF

v.                       No. 3:19-cv-140-DPM

SIMMONS BANK                                            DEFENDANT

                                ORDER
     The unopposed motion, Doc. 40, is granted. The time to move to
substitute is extended to 10 July 2020 for good cause. Federal Rule of
Civil Procedure 25's ninety-day period can be extended. FED. R. Crv. P.
6 & 25 (advisory committee notes to 1963 amendments); Kaubisch v.
Weber, 408 F.3d 540,542 n.2 (8th Cir. 2005). Tannehill's claim abated at
his death. It's in juridical limbo. His former lawyer and family are
working on opening an estate.      The COVID-19 pandemic presents
extraordinary circumstances, which limit the accessibility of the
Missouri probate courts. And Tannehill's family circumstances are,
according to counsel, tangled. There is no prejudice to Simmons, or the
administration of justice, in allowing more time to effect the
substitution. The stay remains in effect.
So Ordered.

                            v
              D .P. Marshall Jr.
              United States District Judge




               -2-
